Citation Nr: 0313935	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  99-21 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
postoperative residuals of a meniscectomy and arthroscopy of 
the left knee for the period prior to September 29, 2000.

2.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left knee for the period prior to September 
29, 2000.

3.  Entitlement to an evaluation in excess of 30 percent for 
a total left knee arthroscopy beginning November 1, 2001.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to September 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) 
pertaining to disabilities of the left knee.

In January 2001, the Board remanded this matter for further 
development of the evidence.  Upon review of the record, the 
Board concludes that such development has been accomplished 
satisfactorily.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  Prior to September 29, 2000, the veteran's postoperative 
residuals of a left knee meniscectomy and arthroscopy were 
manifested by no more than a moderate degree of impairment 
due to recurrent subluxation or lateral instability.

2.  Prior to September 29, 2000, the veteran's left knee 
degenerative arthritis was manifested by no more than 
arthritis shown by X-ray and objectively confirmed limitation 
of motion with evidence of swelling, muscle spasm, or painful 
motion.

3.  Post-surgical convalescence following a total left knee 
arthroplasty in September 2000 was necessary through May 
2002.


4.  Starting June 1, 2002, the veteran's residuals of a total 
left knee arthroscopy have been manifested by no more than 
intermediate degrees of residual weakness, pain, or 
limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
postoperative residuals of a left knee meniscectomy and 
arthroscopy for the period prior to September 29, 2000 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 5257 (2002).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
left knee degenerative arthritis for the period prior to 
September 29, 2000 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
5010 (2002).

3. A temporary total rating based on a need for post-surgical 
convalescence through May 2002 is warranted. 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 4.30 (2002).

4. The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the veteran's service-connected 
residuals of a total left knee arthroplasty have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Code 5055 (2002).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations that set 
forth the criteria for entitlement to the benefits enumerated 
above.  The discussions in the rating decisions, statement of 
the case, Board remand, and supplemental statement of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the January 2003 supplemental statement 
of the case, the veteran was advised of the revised 38 C.F.R. 
§ 3.159 and specifically the types of evidence VA would 
obtain on his behalf and the types of evidence he was 
responsible for submitting.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes VA 
medical records and a pertinent VA medical examination 
report.  As the record shows that the veteran has been 
afforded a VA examination in connection with his claims, the 
requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).




Factual Background 

Service connection for a left knee disability was initially 
granted by July 1972 rating decision.  In March 1998, the 
veteran filed a claim for an increased rating for his left 
knee disability.

On September 1998 VA orthopedic examination, the examiner 
noted a history of a medial meniscectomy in 1972 pursuant to 
a shrapnel injury to the left knee in 1970.  The veteran 
reported the use of a left knee brace and cane and indicated 
that he was scheduled to undergo a left knee anterior 
cruciate ligament (ACL) reconstruction the following month.  
He additionally reported that left knee arthritis had been 
diagnosed.  Left knee range of motion was from zero to 125 
degrees.  An X-ray study reflected degenerative arthritis of 
the medial compartment, and a magnetic resonance imaging 
demonstrated an ACL tear.  The examiner diagnosed status post 
medial meniscectomy of the left knee, ACL tear of the left 
knee, degenerative arthritis of the medial compartment of the 
left knee, and status post anserinus transfer in 1974.  

By October 1998 rating decision, the RO continued the 
veteran's evaluation for status post left knee meniscectomy 
at 20 percent.  The RO, however, granted service connection 
for degenerative arthritis of the left knee and assigned an 
evaluation of 10 percent effective March 31, 1998.

November 1998 VA medical records reflected that the veteran 
had undergone a left knee arthroscopy the previous month.  
The postoperative diagnosis was Grade IV chondromalacia and 
ACL tear of the left knee.  Convalescence was expected to 
continue through February 28, 1999.

February 1999 VA medical records reflected that disability 
convalescence was ordered for an additional six month.

By March 1999 rating decision, the RO granted an evaluation 
of 100 percent for the period between October 19, 1998 and 
March 1, 1999 based on surgical treatment requiring 
convalescence.  

September 2000 VA medical records indicate that a left total 
knee arthroplasty was performed as conservative treatment was 
unsuccessful.  In October 2000, the veteran was hospitalized 
for follow-up treatment of the total left knee arthroplasty.  
He remained hospitalized for a period of approximately one 
month.

By June 2001 rating decision, the RO granted a 100 percent 
evaluation for the veteran's left knee disability effective 
September 29, 2000, and a minimum evaluation of 30 percent 
effective November 1, 2001 was assigned.  Entitlement to 
regular aid and attendance was denied.

A March 2002 VA progress note reflected that the veteran 
would be unable to work due to a total left knee replacement 
and dependent edema and that he would be unable to work until 
June 1, 2002.  

A May 2002 VA progress note reflected that the veteran 
complained of left lower extremity edema since his September 
2000 left total knee arthroplasty.  The examiner noted that 
the veteran's left knee surgical wound was well healed, that 
there was no peripheral edema on examination, and that there 
was no left calf tenderness.  However, left lower extremity 
veinous insufficiency was noted and the examiner recommended 
continued disability until September 2002.  A September 2002 
VA progress note reflected complaints of left knee edema.  No 
peripheral edema was found on objective examination.

On October 2002 VA orthopedic examination, the veteran 
complained of left leg swelling.  He also complained of 
instability due to right knee pain.  He indicated that he 
wore braces on both knees and used a cane.  The veteran 
denied left knee incoordination, easy fatigability, or 
numbness.  He did not use analgesics.  On objective 
examination, the examiner indicated that without the braces 
and the cane, the veteran's gait was slow, and he was unable 
to walk stably on his toes or heels.  There was no knee 
effusion bilaterally, nor was there swelling or edema of 
either leg.  There was a well-healed, nontender scar on the 
left knee, and there was no erythema.  Left knee range of 
motion was from zero to 85 degrees.  The examiner indicated 
that examination of the left knee showed mild laxity of the 
medial, lateral, and collateral ligaments.

By January 2003 supplemental statement of the case, the RO 
granted an evaluation of 10 percent for postoperative 
residuals of a left knee meniscectomy and arthritis effective 
October 3, 2002.

Law and Regulations 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury that would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors that 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Consideration of functional loss due to pain is not required 
when the current rating is the maximum disability rating 
available for limitation of motion.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence relating to a veteran's claim are in approximate 
balance, thereby creating a reasonable doubt as to the merits 
of a claim, the veteran prevails.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Discussion

Postoperative residuals of a left knee meniscectomy and 
arthroscopy as well as degenerative arthritis between March 
31, 1998 and September 28, 2000

Between March 31 1998 and October 18, 1998, the veteran's 
surgical residuals were rated 20 percent disabling under 
Diagnostic Code 5257.  38 C.F.R. § 4.71a.  Between October 
19, 1998 and February 28 1999, the veteran's disability was 
rated 100 percent disabling pursuant to 38 C.F.R. § 4.30.  
Thereafter, his disability was evaluated as 20 percent 
disabling under Diagnostic Code 5257.  Id.  

Diagnostic Code 5257 pertains to "other impairment of the 
knee" and provides that a 10 percent disability rating is 
warranted for slight impairment due to recurrent subluxation 
or lateral instability of the knee.  A 20 percent rating 
contemplates a moderate degree of impairment due to recurrent 
subluxation or lateral instability, and a maximum 30 percent 
rating is warranted for severe impairment of the knee.

During the relevant period, the veteran's symptomatology 
consisted of, essentially, left knee instability, range of 
motion that was from zero to 125 degrees, and an ACL tear of 
the left knee.  The Board notes that normal range of motion 
of the knee was from zero degrees of extension to 140 degrees 
of flexion.  38 C.F.R. § 4.71, Plate II.  Such symptomatology 
does not warrant a 30 percent evaluation under Diagnostic 
Code 5257.  The veteran's range of motion, while impaired, 
was not severely so.  Moreover, severe symptoms such as 
incoordination and the like were not noted.  The veteran was 
able to walk.  As such, again, an evaluation in excess of 20 
percent for the time period in question is not warranted 
under Diagnostic Code 5257.  

Other potentially applicable diagnostic codes are as follows:

Code 5010 applies to traumatic arthritis and provides that 
such is evaluated based on limitation of motion of the 
affected part, like degenerative arthritis.  See 38 C.F.R. § 
4.71a, Code 5003.  Where the limitation of motion of the 
specific joint or joints involved is noncompensable, under 
the applicable codes, a rating of 10 percent is warranted 
where arthritis is shown by X-ray and where limitation of 
motion is objectively confirmed by evidence of swelling, 
muscle spasm, or painful motion.  Id.  Diagnostic Codes 5010 
and 5003 need not be discussed at this time because the 
veteran was already under receipt of a 10 percent evaluation 
for left knee arthritis.

Evaluations for limitation of flexion of a knee are assigned 
as follows: flexion limited to 60 degrees is zero percent; 
flexion limited to 45 degrees is 10 percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  The veteran did suffer from left knee limitation of 
flexion during the timeframe in question.  Such limitation of 
motion, however, does not amount to a compensable disability  

Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to 5 degrees is zero 
percent; extension limited to 10 degrees is 10 percent; 
extension limited to 15 degrees is 20 percent; extension 
limited to 20 degrees is 30 percent; extension limited to 30 
degrees is 40 percent; and extension limited to 45 degrees is 
50 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5261.  The 
veteran did not suffer from limitation of left knee 
extension.  Thus, Diagnostic Code 5261 is inapplicable to the 
period in question.

Under Code 5256, when a knee joint is ankylosed with bony 
fixation, in a favorable angle in full extension, or in 
slight flexion between zero degrees and 10 degrees, a 30 
percent evaluation is warranted.  As left knee ankylosis was 
not shown, this diagnostic code need not be discussed.

VA General Counsel has stated that when a knee disorder is 
rated under Code 5257 and a veteran also has limitation of 
knee motion, which at least meets the criteria for a zero 
percent rating under Codes 5003, 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  However, the General Counsel 
stated that if a veteran does not meet the criteria for a 
zero percent rating under Codes 5003, 5260, or 5261, there is 
no additional disability for which a separate rating for 
arthritis may be assigned.  VAOPGCPREC 9-98 (Aug. 14, 1998); 
VAOPGCPREC 23-97 (July 1, 1997).  As the veteran has already 
evaluated under both Diagnostic Code 5257 and Diagnostic Code 
5010, additional analysis is not necessary.  

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca, 
supra.  The provisions of 38 C.F.R. § 4.59 have also been 
considered.  In that regard, the veteran has complained of 
pain and swelling of the left knee.  However, the Board finds 
that an additional evaluation for pain and limitation of 
function under these codes is not appropriate in this 
instance.  The veteran has already been compensated for 
"other impairment of the knee" under Code 7257.  He has 
also been granted an additional 10 percent for degenerative 
arthritis of the left knee.  38 C.F.R. § 4.71a, Code 5010.  
Thus, he has already been compensated for functional loss and 
painful motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.  The rating schedule may not be employed as a vehicle 
for compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him for 
the actual impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.14.

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 whether or not 
raised by the veteran, as required by Schafrath.  However, 
the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of left knee disability not 
contemplated in the currently assigned 20 percent rating 
permitted under the Schedule.

The Board notes that with respect to the matter of 
degenerative arthritis, the veteran is already was already in 
receipt of the maximum evaluation available to him under the 
schedule as his limitation of motion is noncompensable, i.e., 
10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  As 
such an increased evaluation is not warranted.  See Grantham 
v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997) (holding that an 
issue is moot and no longer before the Board when the full 
benefit sought is granted).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Residuals of a total left knee arthroscopy from November 1, 
2001

Beginning November 1, 2001, the veteran's residuals of a 
total left knee arthroplasty have been rated 30 percent 
disabling under Diagnostic Code 5055.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5055, prosthetic replacement of a knee 
joint is assigned a 100 percent rating for one year following 
implantation of the prosthesis.  Thereafter, with chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity, a 60 percent rating is assigned.  
With intermediate degrees of residual weakness, pain, or 
limitation of motion, the knee is rated by analogy to 
diagnostic codes 5256, 5261, or 5262, with a minimum rating 
of 30 percent assigned. 38 C.F.R. § 4.71a, Diagnostic code 
5055.

A March 2002 VA progress note reflected that the veteran 
would be unable to work due to a total left knee replacement 
and dependent edema and that he would be unable to work until 
June 1, 2002. Accordingly, the Board finds that extension of 
a temporary total rating based on a need for post-surgical 
convalescence under 38 C.F.R. § 4.30 is in order through May 
31, 2002. The benefit of the doubt is resolved in the 
veteran's favor. 38 U.S.C.A. § 5107.   

The previously assigned 30 percent evaluation for residuals 
of a total left knee arthroscopy under Code 5055 is warranted 
effective June 1, 2002. A 60 percent under this code is not 
for application.  The record does not demonstrate severe left 
knee symptomatology resulting from his left knee 
arthroplasty.  Rather, the evidence reflects that the surgery 
was largely successful resulting in only mild laxity of the 
medial, lateral, and collateral ligaments of the left knee 
and is silent with respect to severe painful motion or 
weakness in the left knee.  Indeed, the veteran specifically 
denied left knee incoordination, easy fatigability, and 
numbness.

A higher evaluation is not warranted under Diagnostic Code 
5256 pertaining to ankylosis of the knee.  The evidence does 
not indicate that the veteran's left knee is ankylosed.  In 
any event, the highest evaluation available under that code 
is 30 percent, and the veteran is already in receipt of a 30 
percent evaluation under Diagnostic Code 5055.

Diagnostic Code 5261 pertaining to limitation of knee 
extension is inapplicable because the veteran does not suffer 
from limitation of left knee extension.  Id.  

Diagnostic Code 5262 pertaining to limitation of knee flexion 
would not yield an evaluation in excess of 30 percent because 
the veteran's left knee range of motion is from zero degrees 
of extension to 85 degrees of flexion, not a degree of 
limitation of motion that would be compensable under the 
Schedule.  Id.; 38 C.F.R. § 4.71, Plate II.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca, 
supra.  The provisions of 38 C.F.R. § 4.59 have also been 
considered.  In that regard, the veteran has complained of 
left knee pain.  However, the Board finds that an additional 
evaluation for pain and limitation of function under these 
codes is not appropriate in this instance.  Also, the veteran 
has already been compensated for postoperative residuals of a 
left knee meniscectomy and arthroscopy under Code 5257.

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
whether or not raised by the veteran, as required by 
Schafrath.  However, the Board finds no basis on which to 
assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of residuals of a 
total left knee arthroplasty not contemplated in the 
currently assigned 30 percent rating permitted under the 
Schedule.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

The Board notes that evidence has indicated a scar on the 
left knee.  Scarring is a separate and distinct manifestation 
that is ratable under differing codes, no bar to the 
assignment of a separate rating is found.  See 38 C.F.R. 
§ 4.14; Esteban, supra.  

As to the rating to be assigned, the medical data fails to 
indicate that the veteran's left knee scarring is poorly 
nourished with repeated ulceration, such that a compensable 
rating is assignable under Diagnostic Code 7803. 38 C.F.R. § 
4.118 (2002).  Similarly, evidence that the scarring is 
tender or painful on objective demonstration is lacking, and, 
thus, a compensable rating under Diagnostic Code 7804 is not 
in order.  Id.  Lastly, it is not shown by recent examination 
or record of treatment that the veteran's left knee scarring 
is productive of any limitation of function of the left knee, 
as required by Diagnostic Code 7805.  Id.  That being the 
case, it is concluded that a preponderance of the evidence 
shows that the healed scar over the veteran's left knee is 
not of such a nature or severity as to warrant the assignment 
of a separate compensable schedular evaluation.  The Board 
notes that the schedular criteria regarding disabilities of 
the skin have been amended effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002); see also Karnas, 
supra.  However, even under the revised criteria, the well-
healed scar on the veteran's left knee is not of such a 
nature or severity as to warrant the assignment of a separate 
compensable schedular evaluation. 



Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected left knee disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond those for which he has already been 
fully compensated.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
postoperative residuals of a meniscectomy and arthroscopy of 
the left knee for the period prior to September 29, 2000 is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left knee for the period prior to September 
29, 2000 is denied.

Entitlement to an extension of a temporary total rating under 
38 C.F.R. § 4.30 through May 31, 2002 is granted, subject to 
the law and regulations governing the payment of  monetary 
benefits.


Entitlement to an evaluation in excess of 30 percent for a 
total left knee arthroscopy beginning June 1, 2002 is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

